Citation Nr: 1324594	
Decision Date: 08/02/13    Archive Date: 08/13/13

DOCKET NO.  09-24 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for lumbar spine disc disease prior to November 30, 2005

2.  Entitlement to an evaluation in excess of 40 percent for lumbar spine disc disease on or after November 30, 2005.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1963 to September 1977.

These matters come to the Board of Veterans' Appeals (Board) on appeal from September 2005 and July 2009 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Boise, Idaho.

A review of the Virtual VA paperless claims processing system reveals that the Veteran's representative submitted a brief in June 2013.  Otherwise, Virtual VA contains documents that are either duplicative of the evidence of record or that are not pertinent to the present appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that the RO most recently readjudicated the claim for an increased evaluation for lumbar disc disease in an August 2009 supplemental statement of the case (SSOC).  Since that time, a large amount of evidence has been associated with the claims file that is pertinent to the issue, including additional VA and private medical records and an April 2011 VA spine examination report.  The record also does not contain a waiver of the RO's initial consideration of the evidence.  

Moreover, the Board notes that the April 2011 VA spine examiner indicated that she was unable to perform repetitive motion testing due to pain on flexion.  However, it is unclear whether such a finding may indicate that the Veteran's lumbar spine disability more nearly approximates unfavorable ankylosis.  Thus, an additional examination should be provided on remand.

The Board further notes that a decision on the claim for an increased evaluation could change the outcome of the Veteran's claim for TDIU.  As such, the claims are inextricably intertwined.  For this reason, the issues of entitlement to an increased evaluation the service-connected lumbar spine disability must be resolved prior to resolution of the claim for TDIU. See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the RO/AMC to adjudicate the inextricably intertwined issue.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her service-connected lumbar spine disability. After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file. 

A specific request should be made for any outstanding, recent VA medical records. 

2.  The RO/AMC should schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected lumbar spine disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected lumbar spine disability.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should provide the range of motion of the lumbar spine in degrees and indicate whether there is any form of ankylosis.  He or she should also state the total duration of the incapacitating episodes over the past 12 months and identify all neurological manifestations of the disability.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.  The examiner should specifically discuss the Veteran's pain and any inability to perform repetitive motion and indicate whether his disability more nearly approximates favorable or unfavorable ankylosis in light of these factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2012), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  After completing the above actions, the RO/AMC should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

3.  When the development requested has been completed, the increased evaluation and TDIU claims should be reviewed by the RO/AMC on the basis of all additional evidence since August 2009.  If the benefits sought are not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


